2uvu74 department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uics tep rat3 legend taxpayer a taxpayer b taxpayer c court t case d county v state w date date date date date date date date date date date page trust t company u ira x amount dear this is in response to the request for a letter_ruling submitted by your authorized representative on your behalf as supplemented by correspondence dated and in which your authorized representative requests a letter_ruling under sec_401 and sec_408 of the internal_revenue_code code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date at age having attained his required_beginning_date as that term is defined in code sec_401 at his death taxpayer a was a resident of state w taxpayer b taxpayer a’s daughter is his sole surviving heir as taxpayer c taxpayer a’s spouse predeceased him having passed away on date taxpayer b’s date of birth is date taxpayer b was alive as of the date of this ruling_request at his death taxpayer a owned an individual_retirement_account ira x on or about date taxpayer a named his spouse with company u taxpayer c as the primary beneficiary of his ira x and his daughter taxpayer b as the secondary beneficiary thereof on a subsequent beneficiary designation dated date taxpayer a again named his spouse taxpayer c as the sole primary beneficiary of his ira x however on this subsequent beneficiary designation taxpayer a neglected to name a secondary beneficiary of his ira x it has been represented on your behalf that subsequent to the demise of taxpayer c company u mailed another beneficiary designation form to taxpayer a so that taxpayer a could name taxpayer b as the beneficiary of his page ira x however taxpayer a died prior to signing said form as a result upon the death of taxpayer c the estate of taxpayer a became the beneficiary of his ira x taxpayer b is the sole personal representative of the estate of taxpayer a taxpayer a’s last will and testament is dated date article ii c of taxpayer a’s last will provides that if taxpayer c does not survive him as was the case all tangible_personal_property including ira x would pass to trust t dated date in order to conform to the presumed intent of taxpayer a on date court t county v state w a court of competent jurisdiction in case d issued an order amending taxpayer a's ira x beneficiary designation pursuant to which taxpayer b was named the beneficiary of said ira x the order indicated that taxpayer b was to be treated as if taxpayer a had named her as his ira x beneficiary prior to his death on or about date taxpayer b transferred by means of a trustee-to-trustee transfer ira x to ira y ira y was established and is being maintained in the name of taxpayer a for the benefit of taxpayer b ira y’s value as of date was amount it has been represented on your behaif that a distribution intended to comply with the minimum required distributions rules of code sec_401 and sec_408 was taken from ira y during calendar_year based on the life expectancy of taxpayer a based on the above facts and representations you through your authorized representative request the following letter_ruling that taxpayer b may be treated as the designated_beneficiary as that term is defined in code sec_401 of ira x now ira y as a result code sec_401 minimum required distributions for calendar_year and all subsequent calendar years may be calculated based on taxpayer b’s remaining life expectancy calculated and reduced as provided in the regulations referenced below with respect to your letter_ruling request code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or page ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_401 provides in general that if an employee ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date then his entire remaining - interest must be distributed as least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age code sec_401 defines designated beneficiary’ as any individual designated as a beneficiary by the employee ira holder sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary q a-1 further provides that the passing of an employee’s interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 unless that individual is designated as a beneficiary under a plan sec_1_401_a_9_-4 of the regulations q a-3 provides in relevant part that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary sec_1_401_a_9_-4 of the regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a page beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-5 of the regulations q a-5 a provides that if an employee dies on or after his required_beginning_date in order to satisfy sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is either- if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the longer of- i ii the remaining life expectancy of the employee's designated_beneficiary determined in accordance with paragraph c or of this a-5 and the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 or if the employee does not have a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death in subsequent sec_1_401_a_9_-5 of the regulations q a-5 c provides that if an employee does not have a designated_beneficiary the applicable distribution period measured by the employee's remaining life expectancy is the life expectancy of the employee using the age of the employee as of the employee’s birthday in the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of the employee’s death page the term designated_beneficiary is a term used in code sec_401 to determine the measuring life used to compute the period over which distribution of an employee's or ira owner's account balance must be made to the employee ira owner and his her designated_beneficiary sec_1_401_a_9_-5 q a-5 a of the regulations provides in summary that if an employee dies on or after his required_beginning_date without having designated a beneficiary then post-death distributions must be made over the remaining life expectancy of the employee however if such employee dies on or after his required_beginning_date with a designated_beneficiary the applicable distribution period is the longer of the remaining life expectancy of the designated_beneficiary and the remaining life expectancy of the employee with respect to your ruling_request the service notes that the applicable beneficiary form contained no designated_beneficiary at taxpayer a’s death on date and that as a result taxpayer a’s estate was the beneficiary of taxpayer a’s ira x at the time of his death except for certain exceptions not applicable here sec_1_401_a_9_-4 q a-3 of the regulations provides that where an estate is designated_beneficiary the decedent will be treated as having no designated_beneficiary taxpayer b through her authorized representative asserts that court t order referenced above designating her as beneficiary of the ira and which was issued nearly two years after taxpayer a’s death should be given effect for purposes of allowing a retroactive beneficiary designation we believe that the code and regulations are clear as to the requirements of naming a designated_beneficiary and the timing of the beneficiary designation and do not permit the exception sought here sec_1_401_a_9_-4 q a-1 of the regulations provides that a designated_beneficiary is an individual designated as a beneficiary under the terms of the ira or by an affirmative election of the ira owner moreover t he fact that an ira owner's interest passes to a certain individual under a will or under otherwise applicable state law does not make that individual a designated_beneficiary unless the individual is designated as a beneficiary under the ira ’ under q a-4 of sec_1_401_a_9_-4 of the regulations only individuals who are beneficiaries under the ira on the jra owner’s death and who remain beneficiaries as of september of the following year can be designated beneficiaries for purposes of sec_401 as described in the preamble to these regulations t he period between death and the beneficiary determination_date is a period during which beneficiaries can be eliminated but not replaced with a beneficiary not designated under the ira as of the date of death preamble to sec_4 a of the regulations t d determination of the designated_beneficiary if there is no designated_beneficiary under these rules and the ira owner died after the required_beginning_date the ira assets must pease be paid out over a period not longer than the remaining life expectancy of the ira owner thus the statute and applicable regulations clearly describe the method to determine the designated_beneficiary and provide a specific mechanism to achieve a post-required beginning date payout period longer than the ira owner's remaining life expectancy - the ira owner merely has to ensure that at least one individual is designated as beneficiary under the ira as of his date of death in this case no living person was named as either primary or contingent beneficiary on that date accordingly under the foregoing rules taxpayer a must be treated as having no designated_beneficiary as of his death under sec_401 and the timing of distributions under the ira must reflect this and be paid out over a period not longer than taxpayer a's remaining life expectancy thus with respect to your ruling_request the service concludes as follows that taxpayer b may not be treated as the designated beneficiary’ as that term is defined in code sec_401 of ira x now ira y as a result code sec_401 minimum required distributions for calendar_year and all subsequent calendar years may not be calculated based on taxpayer b’s remaining life expectancy may not be calculated and reduced as provided in the regulations referenced above as if there is a designated instead code sec_401 minimum required distributions beneficiary must be calculated based on the remaining life expectancy of taxpayer a as provided in sec_1_401_a_9_-5 of the regulations q a-5 c this ruling letter is based on the assumption that ira x either has met is meeting or will meet the requirements of code sec_408 at all times relevant thereto furthermore it assumes that ira y will also meet the requirements of code sec_408 at all times relevant thereto no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office ‘ page if you wish to inquire about this ruling please contact esquire id fax at either please address all correspondence to se t ep ra t3 phone or sincerely yours vv frances v sloan employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
